CATES, Judge.
The Circuit Court, on motion .of the, State, dismissed the petition for coram.no-! bis and a corollary request for a free tran- ■ script of evidence under Act 62, September • 15, 1961 (Acts 1961, p. 1930).
We consider this action proper because' the only averment that verges on coram nobis relief is that Teal bought a car from’1 E. L. Anderson of Dallas, Texas, and ;had a bill of sale for it.
There is no allegation that (a)’ justifiably accounts for the late disclosure (.or finding) of this evidence; (b) Mr.. Anderson’s testimony would ex proprio vigore have prevented the judgment there challenged; or (c) the State knowingly, suppressed this evidence. Cauley v. State, 34 Ala.App. 111, 37 So.2d 153; Ex parte Reliford, 37 Ala.App. 697, 75 So.2d 90; Ex parte Gammon, 255 Ala. 502, 52 So.2d 369.
Moreover, the State’s motion below pointed out that Teal’s time to appeal had not then expired. Allison v. State, 273 Ala. 223, 137 So.2d 761. .
The pauper’s transcript of evidence act, § 4, requires a sworn statement of facts to support the request. Also, § 2 of the act seems to limit free transcripts tO' criminal appeal cases. Allison v. State, su-i pra.
Affirmed.